DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-21 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including determining, by the processing system, to deliver content via the personalized channel to the first device in accordance with the identifying of the first device, wherein the content is classified according to content type; causing, by the processing system, the content to be delivered via the personalized channel to the first device, wherein the causing the content to be delivered via the personalized channel comprises causing the personalized channel to be distributed via a satellite-based service provider, and wherein the adding the personalized channel to the channel line-up comprises causing, for the subscriber, an electronic programming guide (EPG) associated with the satellite- based service provider to be updated with information regarding the personalized channel; detecting, by the processing system, a change to an additional personalized channel created by the subscriber, wherein the additional personalized channel is distinct from the personalized channel; and causing, by the processing system and for the subscriber, the EPG associated with the satellite-based service provider to be updated based on the detecting the change to the additional personalized channel created by the subscriber. Inter alia, independent claims 11 and 16 are allowable for similar reasons.
The closest prior art (Taleb, USPPGPub N 20120054278) teaches screenshot of a webpage showing the list of members invited to access user’s channels, Fig. 9, [0091] wherein the channel owner may also invite new subscribers to join the channel social's network from within his contacts, [0086], [0091], Fig. 3, Fig. 9 and a user may accept a channel join request and/or a channel join invitation, [0048] wherein the user can select new content items, add them to the channel program, schedule their streaming times, [0086], a channel program is forwarded to the members of the channel social network determined by user's identifier or identifier of the social network owner, [0071], [0054], [0057], Fig. 2. The reference of (Mangat, USPPGPubN 20140325567) teaches Figs. 2-4 illustrate user interfaces that allow a user to add and customize a new channel to the UI channel guide 102 shown in FIG. 1. In FIG. 2, a user may select a new channel to be added to the UI channel guide 102 from a user interface 112, [0020], [0027], Fig. 6, [0039].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 26, 2022